Oole, J.
There is abundant evidence in this case to show that $10.60, the amount of the justice’s judgment, did not exceed the mere compensatory damages which the plaintiff sustained by the injury. The learned counsel for the defendants contends that the direct actual damages did not exceed sixty-five cents; that is, fifty cents for the injury to the harness, and fifteen cents for the injury done to the sleigh. To limit the recovery to that amount would be a mockery of justice; for it is idle to say that it would be any compensation for the trespass committed. The elements of the direct proximate damages doubtless included the delay in getting to market or place of destination; the labor and trouble of reloading the wood in the snow; the time and expense lost and incurred in making the repairs; and the injury to the team in causing it to run away. The plaintiff testified that the horses were young, “ high life and hard to hold,” and he thought they were injured $25 by the wrongful act of the defendant Brown, because they would acquire the habit of running away. This would certainly seem to be a very moderate estimate of the injury done to such a team under the circumstances disclosed in the evidence. For common experience and common sense teach mankind that the market value of a horse is greatly lessened by its habit of taking fright at any object and running away. And consequently this court has held that an object in the highway outside of the traveled path, which was calculated to frighten horses of ordinary gentleness, constituted a defect which rendered the town liable for any injuries
caused thereby. Foshay v. The Town of Glen Haven, 25 Wis., 288; Kelley v. Town of Fond du Lac, 31 id., 180. It is true that the testimony does not show that the horses received any bodily injury by running as they did, but they would be lessened in value by a vicious habit which they would *416learn. The act of the defendant Brown in striking the horses as he did, and causing them to run, was very wanton and wholly indefensible. It is obvious that no exemplary damages were given for the trespass; so we need not go into that question.
By the Court. —The judgment of the circuit court is affirmed.